Citation Nr: 0837909	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-38 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
intervertebral disc syndrome (IVDS) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2007.  This matter was 
originally on appeal from an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

During the appeal period, the veteran's IVDS, at its worst, 
was manifested by flexion limited to 60 degrees and mild 
radiculopathy to both lower extremities; it was not 
manifested by ankylosis or evidence of incapacitating 
episodes having a total duration of at least 6 weeks during a 
12 month period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the orthopedic manifestations of IVDS of the lumbar spine 
have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5235 to 5243 (2007).    

2.  The criteria for a separate 10 percent evaluation for 
radiculopathy to the right lower extremity have been met.  38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5235 to 5243, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).

3.  The criteria for a separate 10 percent evaluation for 
radiculopathy to the left lower extremity have been met.  38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5235 to 5243, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2007 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records from VA 
clinic in Brecksville and issued a supplemental statement of 
the case (SSOC).  Based on the foregoing actions, the Board 
finds that there has been compliance with the Board's 
November 2007 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the issue of entitlement to an increased 
evaluation for IVDS, in order to satisfy the duty to notify 
provisions for an increased-compensation claim, VA must 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

A letter dated in January 2004 advised the veteran that to 
establish entitlement to an increased rating for service-
connected disability, the evidence must show that the 
condition has gotten worse.  A letter dated in December 2004 
advised him of how VA determines disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was not specifically advised that he 
needed to provide evidence demonstrating the effect the 
worsening has on the claimant's employment and daily life or 
of the Diagnostic Code criteria necessary for entitlement to 
a higher disability rating.  However, the Board concludes 
that this error was not prejudicial.  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative who demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In a 
statement from the veteran's representative received in 
October 2007, the representative contended on behalf of the 
veteran that his condition of IDVS had increased in severity 
and referred the Board's attention to the VA Form 646.  The 
VA Form 646, dated in March 2005, stated that an increased 
evaluation could be considered based on 38 C.F.R. §§ 4.10, 
4.40, and 4.59 and specifically noted how the veteran's range 
of motion findings on his last VA examination correspond to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this 
error was not prejudicial to the veteran and the essential 
fairness of the adjudication process in this case was 
preserved.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, although the December 2007 letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and an 
additional SSOC was provided to the veteran in July 2008.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2004 letter told him that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim and asked him to provide VA enough 
information about evidence or his records so that VA could 
request them on his behalf.  See Pelegrini, 18 Vet App. at 
120.  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in April 2004 
and November 2004. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The November 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007)

Service connection for the veteran's IVDS was granted in a 
May 1971 rating decision, and a 20 percent disability rating 
was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for intervertebral disc 
syndrome (IVDS) effective January 1, 1971, a temporary total 
disability rating was assigned from February 22, 1971 to May 
31, 1971, and a 40 percent disability rating was assigned 
from June 1, 1971.  A May 1972 rating decision reduced the 
disability rating to 10 percent effective August 1, 1972.  A 
September 1973 rating decision increased the disability 
rating to 20 percent effective August 1, 1972.

The veteran's current claim for an increased rating for his 
IVDS was received in December 2003.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
IVDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  

In September 2003, the diagnostic codes for rating diseases 
and injuries of the spine were re-designated as Diagnostic 
Codes 5235 to 5243 (for, respectively, vertebral fracture or 
dislocation; sacroiliac injury and weakness; lumbosacral or 
cervical strain; spinal stenosis; spondylolisthesis or 
segmental instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and IVDS).  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007). 
  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the 
following apply:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent rating 
is warranted.

Note(1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note(2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran underwent a VA examination in April 2004.  The 
veteran reported back pain radiating into left buttock and 
left leg.  The veteran reported using a cane but not a back 
brace.  The veteran reported that he was able to be up all 
day long at work but that it was becoming difficult for him 
to continue and that repetitive use (bending and lifting) and 
any attempts at prolonged standing increases and aggravates 
back pain.  

Physical examination demonstrated that an antalgic gait, a 
well-healed scar across his back, as well as very minimal 
tenderness, soreness and pain to palpation across the back.  
There was no increased kyphosis or scoliosis and no fixed 
ankylotic deformity.  The veteran demonstrated flexion to 80 
degrees, extension, bending, and rotation to 30 degrees.  The 
veteran had difficulty raising onto his toes and he couldn't 
squat because of his co-morbidities.  It was noted that the 
veteran was overweight.

The veteran underwent a VA examination in November 2004.  The 
veteran reported pain radiating into left leg and numbness, 
tingling, and parethesias in both feet.  The veteran reported 
flare ups with repetitive use and with weather changes 
causing increasing soreness and tenderness in the back but 
that any change in physical findings could not be determined.  
The veteran reporting having difficulty standing and walking.  
The veteran reported incapacitating episodes four to five 
times per month.

Physical examination demonstrated pain, soreness and 
tenderness to palpation.  The veteran demonstrated flexion to 
60 degrees, extension, bending and rotation to 25 degrees.  
Pain was worsened by repetitive motion but no range of motion 
change was noted.  The examiner noted muscle spasms across 
the back but no increased kyphosis or scoliosis.  He could 
raise up onto his toes and heels but had a balance problem.  
Straight leg raise was negative in a seated position, 1+ knee 
jerks and absent ankle jerks were demonstrated but they were 
symmetric bilaterally.  There was some very generalized 
decreased sensation in his feet.  There was no motor 
weakness.  X-rays showed arthritis.  Diagnosis rendered was 
postoperative herniated lumbar disc with radiculopathy with 
arthritis. 

VA treatment records indicate that on September 7, 2004, 
physical examination revealed positive straight leg raise at 
45 degrees both right and left.  Iliopsoas, quadriceps, 
hamstrings, dorsiflexors, plantar flexors and EHL function 
were all 5/5 strength.  He had patchy numbness on the bottom 
of his feet and he walked with an antalgic gait and used a 
cane.  Radiographs of the lumbar spine revealed significant 
degenerative changes of L5-S1 with near ankylosis of that 
area.

On December 9, 2004, physical examination demonstrated an 
antalgic gait.  There was tenderness to palpation, limited 
flexion, extension, and lateral rotation, 5/5 strength for 
iliopsoas, quads, hamstrings, dorsiflexors, plantarflexor and 
extensor hallices longus.  The veteran demonstrated decreased 
light touch and pinprick in both feet in the L4, L5 and S1 
distributions.  The examiner noted that his L5 and L4 
examination for both lower extremities was variable but that 
the veteran stated that he had decreased sensation on the 
right and on the left he felt deep palpation more like pins 
and needles.  The thighs were consistent with diminished 
light touch and pinprick sensation bilaterally.  The veteran 
demonstrated positive straight leg raise on the left at 
approximately 35 degrees which causes significant low back 
pain shooting all the way to the bottom of his foot.  The 
veteran had a negative straight leg raise on the right 
causing significant back pain but no radiating pain.  The 
veteran did state that it increased his pain in his left leg 
consistent with a positive contralateral straight leg raise.  
Radiographs showed significant degenerative changes 
especially at L5-S1 with ankylosis in that area.  MRI showed 
significant areas of disc degeneration and in the L5-S1 
region and there appeared to be disc protrusion onto the 
right side with some occurring on the left side as well.  

On May 16, 2005, physical examination revealed 5/5 strength 
of lower extremities, sensation grossly diminished 
bilaterally L4-5 and L5-S1 distribution.  Reflexes were 
absent at patellar tendon and Achilles' bilaterally.  MRI and 
radiographs revealed mild lumbar spinal stenosis with 
evidence of prior L4-5 laminectomy and degenerative changes 
at L4-L5 and L5-S1.

The Board notes that VA treatment records indicate that the 
veteran not only uses a cane to ambulate, but has been issued 
a walker, and uses a scooter.  The veteran has also been 
involved in pain management and aquatic therapy.  However, 
the Board also notes that the veteran has been determined to 
be morbidly obese, weighing 350 pounds in April 2008.

Taking such evidence into account, the Board finds that the 
orthopedic manifestations of the veteran's service-connected 
IVDS do not exceed the criteria for the 20 percent rating.  
There is no medical evidence of record that indicates that 
the veteran has ever demonstrated forward flexion of the 
thoracolumbar spine 30 degrees or less; or, ankylosis of the 
thoracolumbar spine.  

In addition, there is no medical evidence of record 
indicating incapacitating episodes having a total duration of 
at least 4 weeks during a 12-month period.

However, as noted above, any associated objective neurologic 
abnormalities should be evaluated separately under an 
appropriate diagnostic code.

Thus, the Board has considered whether a higher evaluation is 
warranted when orthopedic symptoms and neurologic symptoms 
are evaluated separately and finds that a 10 percent rating 
is appropriate for radiculopathy to the left lower extremity 
and a 10 percent rating is appropriate for radiculopathy to 
the right lower extremity, which the Board finds to be a 
chronic neurological manifestation of the veteran's service-
connected IVDS.  
 
Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

In this case, the objective medical evidence shows that the 
veteran's radiculopathy in the lower extremities is not 
characterized by foot drop, weakness, significant 
sensory loss, bowel or bladder impairment, muscle atrophy, 
loss of strength, or significant loss of reflexes. 
Consequently, his radiculopathy, pain, and some loss of 
sensation in the lower extremity are only mild in degree, 
warranting only a 10 percent rating for each. 38 C.F.R. § 
4.7.  

Thus, the combined rating when evaluating orthopedic and 
neurologic symptoms separately is 40 percent, 20 percent for 
orthopedic symptoms based on loss of range of motion and 10 
percent for radiculopathy of each lower extremity.  

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that, when combined, would 
support an evaluation in excess of 40 percent.

The Board notes that there is no evidence of record that the 
veteran's service-connected IVDS causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result his IVDS.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 




ORDER

Entitlement to an evaluation of 20 percent for orthopedic 
manifestations of IVDS of the lumbar spine is denied

Entitlement to a separate 10 percent evaluation for 
radiculopathy to the right lower extremity is granted.

Entitlement to a separate 10 percent evaluation for 
radiculopathy to the left lower extremity is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


